DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, field November 17, 2021, are acknowledged. Claims 1-3 are amended. No new matter has been added. Claims 1-5 are pending and currently considered in this office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bessac (previously cited and cited by Applicant in IDS field June 20, 2019, US 20150064048 A) in view of Abe (previously cited, US 20030185697 A1), Abe ’08 (previously cited and cited by Applicant in IDS filed June 20, 2019, JP 2008307895 A, English Machine translation provided) and Urata (US 20180178290 A1).
Regarding Claim 1, Bessac discloses a method for producing a three-dimensional molded object (“method for fabricating a three-dimensional object by successive consolidation” Abstract), comprising: 
a solidified layer forming step of performing, one or more times, a recoating step of forming a material layer on a predetermined molding region and a solidifying step of irradiating the material layer with a laser beam or an electron beam to form a solidified layer (“deposit layer of powder onto a support…fuse the layer of powder by a first laser energy source…repeat the preceding steps until several supposed consolidated layers are formed” Abstract; “fusion of the powder with a laser beam” [0021]); 
a temperature lowering step of cooling the solidified layer from a first temperature (Fig. 4 right side tempering portion, tempering step starts at a first temperature which is above Mf) to a second temperature (see Fig. 4 right side tempering portion, tempering ends at a second temperature which is below Ms – approximately room temperature; “A tempering heat cycle is composed of an increase in temperature, of a period at constant temperature and of a slow cooling” [0027]; to be clear one of ordinary skill in the art would appreciate that the component during tempering be cooled to room temperature, particularly when utilizing slow cooling; one of ordinary skill in the art would recognize room temperature is 25C), the first temperature being equal to or higher than a martensitic transformation finish temperature of the solidified layer, and the second temperature being lower than the first temperature and equal to or lower than a martensitic transformation start temperature of the solidified layer (see Fig. 4 right side portion, the temperature is lowered from the starting tempering temperature which is above Mf, maintained, and cooled to a second temperature (room temperature) which is lower than both the first temperature which is lower than the Ms temperature) 
a temperature maintaining step of maintaining a temperature of the solidified layer which was lowered to the second temperature in the temperature lowering step, at a predetermined temperature (see Fig. 4, component is maintained at room temperature for a predetermined time prior to application of next layer – see right side of Fig. 4; “once heat treatment has been carried out on the first fused layer, a new layer of powder is deposited on the preceding layer and the heat treatment is applied to the new fused layer” [0075]; to be clear, the broadest most reasonable interpretation of the claims include wherein 

Bessac discloses maintaining at a predetermined temperature but does not expressly disclose wherein the predetermined temperature is a predetermined cutting temperature. 
Bessac is additionally silent towards a roughening step or finishing step, and thus does not disclose wherein the roughing step is started during the temperature lowering step; and the finishing step is performed during the temperature maintaining step.

 Abe discloses a roughening step of cutting a surface of the solidified layer so as to leave a predetermined margin (“during the formation of the integral laminated bodies, trimming is applied to a first zone…to remove unwanted portions of the respective laminated body” Abstract; “excessively sintered growth…formed as a result of application of laser energy to form a sintered layer…excessively sintered growth Ma generally represents a shape similar to the shape of icicles and results from an excessive portion of the powdery metallic material having been sintered” [0006]).
Abe ’08 discloses wherein surface finishing is performed at a predetermined temperature of 25C in order to produce a high precision surface finish prior to the application of the next layer (“a removal step for removing the surface and the interior of the surface of the shaped article 11 is repeated at least once during the formation…removal step involves a cooling step…to a predetermined temperature and subsequently subjected to a removal/finishing process. The shaped article 11 which has been subjected to the removal finishing process is not shrunk. Therefore, the processing accuracy can be improved” Abstract; see Fig. 4 in original Japanese patent; “predetermined temperature…for example. 25C…when the temperature is lowered to a predetermined temperature, the removal finishing step is started while continuing the temperature adjustment, and when the removal finish is completed, the cooling is stopped and the temperature adjustment is ended…since removal and finishing step is performed after cooling…sheet shrinkage after processing…small and processing error is small” [0032]). 

Additionally, it is well-known in the art of precision cutting to perform cutting in multiple steps on the same surface of increasing precision. For example, Urata discloses a method for cutting a layer of solidified additive material by first rough cutting, and then finish cutting, in order to finely tune the dimensions and surface roughness (para. [0073]-[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first included a roughing step of cutting a surface of the solidified layer so as to leave a predetermined processing margin, as taught by Abe and Urata, and subsequently a finishing step of cutting the surface of the solidified layer so as to leave a processing margin smaller than the predetermined processing margin left in the roughing step, as taught by Abe ’08 and Urata, and at the predetermined cutting temperature, for example, 25C, as taught by Abe ’08, for the invention disclosed be Bessac. One would be motivated to include a roughening step in order to remove excessive sintering growths which result in icicle like structures (see teaching above by Abe ’08). One would be motivated to include the finishing step at the predetermined temperature (room temperature, see explanation in rejection above for Bessac; see teaching above by Abe) in order to more precisely improve overall dimensional accuracy of the component and to reduce shrinkage. One would be motivated to apply the finishing step to the same surface as subjected to the roughening step in order to have further precise dimensional control, and to improve surface quality (see teaching above by Urata).
Additionally, while not explicitly stated by Abe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have started the roughing step during the temperature lowering step, and further completed the roughing step prior to completion of cooling to the second temperature, in order to create a more efficient process. It would be obvious to one of ordinary skill in the art that the trimming of excessive growths prior to reaching 25C (the second temperature as well as the predetermined cutting temperature) would beneficially remove the largest defects while still balancing the process efficiency with the reduction of component shrinkage. 

Bessac in view of Abe ’08 thus disclose wherein the finishing step is performed during the temperature maintaining step (Bessac, see Fig. 4, temperature maintaining step after cooling to room temperature is at room temperature; Abe ’08, “predetermined temperature…for example. 25C…when the temperature is lowered to a predetermined temperature, the removal finishing step is started” [0032]).

	Regarding Claim 2, Bessac in view of Abe ’08 disclose wherein the predetermined cutting temperature is equal to the second temperature (Bessac, see Fig. 4, temperature maintaining step after cooling to room temperature is at room temperature; “tempering heat cycle is composed of an increase in temperature, of a period at constant temperature and of a slow cooling” [0027]; to be clear one of ordinary skill in the art would appreciate that the component during tempering be cooled to room temperature, particularly when utilizing slow cooling; one of ordinary skill in the art would recognize room temperature is 25C; Abe ’08, “predetermined temperature…for example. 25C…when the temperature is lowered to a predetermined temperature, the removal finishing step is started” [0032]; thus, one of ordinary skill in the art would appreciate that the temperature maintaining step occurring at room temperature is equal to the cutting temperature taught by Abe ’08).

Regarding Claim 3, Bessac in view of Abe ’08 disclose wherein the predetermined cutting temperature is normal temperature (Bessac, see Fig. 4, temperature maintaining step after cooling to room temperature is at room temperature; “tempering heat cycle is composed of an increase in 

Regarding Claim 4, Bessac in view of Abe disclose wherein a duration of the roughing step is shorter than a duration of the temperature lowering step, and the roughing step is completed before completion of the temperature lowering step (while not explicitly stated by Abe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have started the roughing step during the temperature lowering step, and further completed the roughening step prior to completion of cooling to the second temperature, in order to create a more efficient process and because it would be obvious that the trimming of excessive growths prior to reaching 25C (the second temperature as well as the predetermined cutting temperature) would be beneficial to quickly remove the largest defects while still balancing and reducing or eliminating the impact of shrinkage of the component. To be clear, it would have been obvious to have trimmed the excessive growths in a roughening step during the cooling step from the first temperature to the second temperature and prior to the completion of the cooling step as a means to remove the largest of the defects and in order to produce a more efficient process; it is well known in the art of precision cutting, surface modification and polishing to implement steps from largest to smallest grit, or least precise cutting to most precise cutting, for time, accuracy and efficiency considerations; see explanation above in rejection of Claim 1).

Regarding Claim 5, Bessac discloses wherein the solidified layer is maintained at the first temperature during the solidified layer forming step (it has been interpreted by the broadest most reasonable interpretation that the solidified layer forming step also includes the heat treatment steps up relief tempering which allows the internal stresses to be reduced after quenching, re-establishing the impact toughness, and making the treated material less fragile and more ductile” [0029]).

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are respectfully not found persuasive.
Applicant argues that Abe fails to teach or suggest a configuration in which cutting is performed in multiple steps by varying a margin. Applicant argues that the growth cut from Abe is not a portion left as a margin after trimming. These arguments are not found persuasive.
Regarding the multiple steps of varying margin, the rejection is made both in view of Abe and Abe ’08. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Regarding that trimming an ‘icicle’ which results from the sintering of a layer would not result in a processing margin, this argument is not found persuasive. There is no explicit definition provided by the instant invention for the term ‘processing margin’, and one of ordinary skill in the art would appreciate that the cutting of the growths from sintering of Abe would result in the broadest most reasonable interpretation of ‘processing margin’. It would be obvious to one of ordinary skill in the art that the cutting of Abe would not result in a perfect surface such that the dimension of the object was precisely as designed. Thus, it would be obvious to one of ordinary skill in the art that there would a processing margin which would need further precision processing.
Applicant argues that the configuration of Abe (see Fig. 6 and Fig. 7) is different than the present application because the present application requires cutting performed twice on the same surface. Further, Applicant argues that Abe fails to teach the configuration for adjusting the temperature, the timing of the temperature change and the trimming step. This argument is not found persuasive.
The claims do not disclose the specified trimming step. However, Abe does teach the roughening step for which overgrowths are trimmed. Additionally, Abe ’08 is relied upon to teach the second cutting (finishing step), and Bessac is relied up on for the temperature adjustments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Abe’08 fails to teach or suggest a configuration in which cutting is performed in multiple steps by varying a margin. This argument is not found persuasive.
The rejection relies upon both Abe and Abe’08 to teach the cutting steps performed by varying margin. Abe is used to teach the roughening step, while Abe ’08 is used to teach the finishing step. One of ordinary skill in the art would appreciate that the cutting step of Abe (an initial cutting of overgrowths) would be followed by the cutting step of Abe ’08 (a precision cut for dimensional accuracy), and the processing margin would be smaller for the cutting aimed at dimensional accuracy than the processing margin left from simply trimming excessive overgrowths.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735

/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735